Dewey, J.
The only question in the present case is, as to the sufficiency of the allegation in the indictment, as to the house in which the liquor sold was to be used by the vendee. The statute prohibition is, as to selling intoxicating liquor, “ to be used in or about the house ” of the vendor. It might have been more technical to have charged the offence as one of a sale of intoxicating liquor to be used in his dwelling-house. But we think it furnishes no ground for arresting the judgment that it is charged in the manner stated in this complaint. The word “ his house,” could have designated nothing more than the place where he sells or candes on the business of selling liquor. Commonwealth v. Hadley, 11 Met. 72. In the present case, it is alleged that the liquor was sold to be “ used, consumed, and drunk in the dwelling-house, by the said Moulton, then and there used and occupied.” This was sufficient.
Motion in arrest of judgment overruled.